Title: To Thomas Jefferson from James Breckenridge, 21 April 1825
From: Breckenridge, James
To: Jefferson, Thomas


Dear Sir
Fincastle
Apr 21st 1825
I had the pleasure last night of recg your letter of the 15th inst. & hasten to say to you that I entirely concur with you in the propriety of making the contemplated purchase of Mr Perry & that if it shall be affected, I will as far as my vote goes, confirm it at our next meeting. The mail being about to close I have only time to add that I wish you much health & happiness &am Your Fd & SertJames Breckenridge